UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-1741


LEO ACUNA ROCHA,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 8, 2016                 Decided:   February 17, 2016


Before WILKINSON, SHEDD, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.   Benjamin C. Mizer, Principal Deputy
Assistant Attorney General, Francis Fraser, Senior Litigation
Counsel, Anthony O. Pottinger, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Leo Acuna Rocha, a native and citizen of Mexico, petitions

for    review      of    an     order    of     the       Board     of    Immigration         Appeals

(Board) dismissing his appeal from the immigration judge’s (IJ)

order denying his applications for withholding of removal and

protection under the Convention Against Torture (CAT).                                       We deny

the petition for review.

       An alien is eligible for withholding of removal if he shows

that, if he returned to his native country, “it is more likely

than    not    that      [his]      ‘life       or       freedom    would       be    threatened’”

because of his “‘race, religion, nationality, membership in a

particular      social         group,      or    political          opinion.’”            Camara     v.

Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004) (quoting 8 U.S.C.

§ 1231(b)(3)(A) (2012)).                 When assessing an alien’s petition for

review, we must uphold the Board’s decision that an alien is

ineligible         for       withholding         of       removal        unless       the    Board’s

decision      is    “‘manifestly           contrary            to   law    and       an     abuse    of

discretion.’”            Mirisawo v. Holder, 599 F.3d 391, 396-97 (4th

Cir.    2010)      (quoting         8   U.S.C.        §    1252(b)(4)(D)          (2012)).           The

Board’s       decision          regarding        eligibility             for    withholding          of

removal    will         be    affirmed     if     it      is    supported        by    substantial

evidence on the record considered as a whole.                                     INS v. Elias-

Zacarias,       502 U.S. 478,        481       (1992).          We     conclude          that

substantial        evidence         supports          the      finding     that       Acuna     Rocha

                                                     2
failed to show a nexus between the harm he suffered or the harm

he   fears   and   a   protected     ground.      We   also    conclude       that

substantial    evidence    supports     the    finding   that    Acuna     Rocha

failed to show that he was eligible for protection under the

CAT.   See 8 C.F.R. § 1208.16(c)(2) (2015).

       Accordingly, we deny the petition for review.                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the    materials   before      this    court    and

argument would not aid the decisional process.

                                                              PETITION DENIED




                                       3